EXHIBIT 10.5 AMENDED AND RESTATED ASHLAND INC. SUPPLEMENTAL EARLY RETIREMENT PLAN FOR CERTAIN EMPLOYEES Generally Effective as of January 1, 2011 ARTICLE I. PURPOSE AND EFFECTIVE DATE. Purpose The purpose of the Plan is to allow designated employees to retire prior to their sixty-fifth birthday without an immediate substantial loss of income. This Plan is a supplemental retirement arrangement for a select group of management. Effective Date The Amended and Restated Ashland Inc. Supplemental Early Retirement Plan for Certain Employees is effective January 1, 2011, except as otherwise provided.This amended and restated Plan supersedes all prior versions of this Plan that were effective before January 1, 2011 with respect to Effective Retirement Dates that occur on or after such date, except as may otherwise be provided herein.The rights and obligations of former Employees receiving Plan benefits before January 1, 2011 shall be governed by the terms of the Plan in effect at the time of each such former Employee’s Effective Retirement Date or at the time such an Employee otherwise ceased to be an Employee.Notwithstanding anything herein to the contrary, amendments to the Plan that were executed since July 1, 2003 through the date of the adoption of this amendment and restatement shall continue to apply hereafter according to their respective terms; provided, however, that Amendment No. 1 to the Eleventh restatement of the Plan that was effective December 31, 2004 shall be null and void and treated as though never adopted. ARTICLE II. DEFINITIONS. The following terms used herein shall have the following meanings unless the context otherwise requires: “Age” - means the age of an Employee as of his or her last birthday, except as may otherwise be provided under Sections 5.01 and 5.02 in the event of a Change in Control. “Annual Retirement Income” - means the lifetime annual income that would be payable to a Participant that is converted to the equivalent lump sum benefit payable under this Plan by Ashland commencing on such Participant’s Effective Retirement Date, subject to the provisions of Section 5.04. “Ashland” - means Ashland Inc. and its present or future subsidiary corporations. “Board” - means the Board of Directors of Ashland and its designees. 1 “Change in Control” –shall be deemed to occur (1) upon approval of the shareholders of Ashland (or if such approval is not required, upon the approval of the Board) of (A) any consolidation or merger of the Company (a “Business Combination”), other than a consolidation or merger of the Company into or with a direct or indirect wholly-owned subsidiary, in which the shareholders of the Company own, directly or indirectly, less than 50% of the then outstanding shares of common stock of the Business Combination that are entitled to vote generally for the election of directors of the Business Combination or pursuant to which shares of the Company's Common Stock would be converted into cash, securities or other property, other than a merger of the Company in which the holders of the Company's Common Stock immediately prior to the merger have substantially the same proportionate ownership of common stock of the surviving corporation immediately after the merger, (B) any sale, lease, exchange, or other transfer (in one transaction or a series of related transactions) of all or substantially all the assets of Ashland, provided, however, that no sale, lease, exchange or other transfer of all or substantially all the assets of Ashland shall be deemed to occur unless assets constituting 80% of the total assets of Ashland are transferred pursuant to such sale, lease exchange or other transfer, or (C)adoption of any plan or proposal for the liquidation or dissolution of Ashland, (2)when any person (as defined in Section3(a)(9) or 13(d) of the Exchange Act), other than Ashland or any subsidiary or employee benefit plan or trust maintained by Ashland, shall become the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of more than 25% of Ashland’s Common Stock outstanding at the time, without the approval of the Board, or (3)at any time during a period of two consecutive years, individuals who at the beginning of such period constituted the Board shall cease for any reason to constitute at least a majority thereof, unless the election or the nomination for election by Ashland’s shareholders of each new director during such two-year period was approved by a vote of at least two-thirds of the directors then still in office who were directors at the beginning of such two-year period. “Change in Control Agreements” - means those contractual agreements, in effect from time to time, which are approved by the Board and which provide an Employee with benefits in the event of a change in control as defined in such agreement or other benefits that may be included in such an agreement. “Committee” - means the Personnel and Compensation Committee of the Board and its designees. “Continuous Service” – means Continuous Service as defined in the Pension Plan, except as the determination of Continuous Service is modified for purposes of this Plan. 2 “Effective Retirement Date” – means: (a) In General.The Effective Retirement Date of an Employee that is a Participant under Section 3.01 is whichever of the following applies, so long as the Participant has at least five years of Continuous Service. The Effective Retirement Date is the first day of the month following the date a Participant incurs a Termination of Employment - (i) on or after the date the sum of the Participant’s Age and Continuous Service is 80; or (ii) on or after the date the Participant attains Age 55. The Effective Retirement Date of a Participant that incurs a Termination of Employment before the dates specified in (1) above is the first day of the month following the date the Participant attains Age 55. (b) Change in Control.The Effective Retirement Date in the event of a Change in Control of a Participant considered to be a Level I or II Participant who has a Change in Control Agreement shall be the first day of the month following (i) such Participant’s termination for reasons other than “Cause” or (ii) such Participant’s resignation for “Good Reason” (as they are defined in the applicable Change in Control Agreement).The Effective Retirement Date in the event of a Change in Control of a Participant considered to be a Level III, IV or V Participant, or who is considered to be a Level I or II Participant and who does not have a Change in Control Agreement, shall be the first day of the month following such Participant’s termination for reasons other than “Cause”.For Participant’s who do not have a Change in Control Agreement with Ashland, “Cause” shall have the meaning given to that word in Section 3.02.In the event a Change in Control, all Participants shall be completely vested in their Plan benefits, regardless of the number of their years of Continuous Service “Employee” – means, a common law employee of Ashland who is paid on the United States payroll of Ashland Inc. “Final Average Bonus” - means the Participant’s average bonus paid under the Incentive Compensation Plan (including amounts that may have been deferred) during the highest thirty-six (36) months out of the final eighty-four-month (84) period.The calculation of the eighty-four month period shall be measured back from the Participant’s Termination of Employment that is nearest to or which is coincident with the Participant’s Effective Retirement Date.If the Participant becomes classified below a Level V Employee before the Termination of Employment identified in the preceding sentence, then the date of such change in classification is substituted for the said Termination Date.For these purposes, the “bonus paid” for a particular month within 3 a particular fiscal year under such plan shall be equal to the amount of such bonus actually paid (regardless of the date paid, but excluding any adjustment for the deferral of such payment) to such Participant on account of such fiscal year divided by the number of months contained in such fiscal year which were used in determining the amount of such bonus actually paid to such Participant.The bonus paid that is used to compute the average described in this Section 2.11 shall only be a bonus that is paid to the Participant when such Participant is considered a Level III, IV or V Participant. “Final Average Compensation” - means the average total compensation paid during the highest paid month period (whether or not consecutive) as determined by the following chart out of the final month period (whether or not consecutive) as determined by the following chart: Termination of Employment: Highest Paid Month Period Final Month Period January 2011 36 months 84 months February 2011 37 months 85 months March 2011 38 months 86 months April 2011 39 months 87 months May 2011 40 months 88 months June 2011 41 months 89 months July 2011 42 months 90 months August 2011 43 months 91 months September 2011 44 months 92 months October 2011 45 months 93 months November 2011 46 months 94 months December 2011 47 months 95 months January 2012 to December 2015 48 months 96 months January 2016 48 months 107 months February 2016 49 months 108 months March 2016 50 months 109 months April 2016 51 months 110 months May 2016 52 months 112 months June 2016 53 months 113 months July 2016 54 months 114 months August 2016 55 months 115 months September 2016 56 months 116 months 4 October 2016 57 months 117 months November 2016 58 months 118 months December 2016 59months 119 months January 2017 and after 60 months 120 months The calculation of the final period shall be measured back from the Participant’s Termination of Employment that is nearest to or which is coincident with the Participant’s Effective Retirement Date.If the Participant becomes classified below a Level II Employee before the Termination of Employment identified in the preceding sentence, then the date of such change in classification is substituted for the said Termination Date.For these purposes, “total compensation paid” is the sum of the “compensation paid” and the “bonus paid” during a particular month. “Compensation paid” shall be the base rate of compensation for such Participant in effect on the first day of such calendar month.“Bonus paid” shall have the same meaning as set forth in Section 2.11.In the event a payment is due under the Plan after a Change in Control because the Participant was terminated other than for “Cause” or resigned for “Good Reason,” the calculation of Final Average Compensation shall include the amount paid under such Participant’s Change in Control Agreement.The amount so paid shall be divided by 36 to derive the monthly “total compensation paid” it represents.The total compensation paid that is used compute the average described in this Section 2.12 shall only be total compensation that is paid to the Participant when such Participant is considered a Level I or II Participant.With respect to any Employee who becomes a Participant in the Plan on or after January 1, 2011, the total compensation paid that is used to compute the average in this Section 2.12 shall only be the bonus paid during a particular month. “Hercules Employee” - means an Employee originally hired by Hercules Inc. or its subsidiary. “Incentive Compensation Plan” - means the annual bonus paid to Employees in base salary pay band grades 21 and above under the applicable incentive compensation plan. “LESOP” - means the Ashland Inc. Leveraged Employee Stock Ownership Plan. “Level I, II, III, IV or V Participant or Employee” – means, the following corresponding base salary pay band grades on the records of the Company or any succeeding equivalent compensation grade designations: Level Base Salary Pay Band Grade Level I 27-30 Level II 25-26 Level III 23-24 Level IV 22 5 Level V 21 “Participant” – means an Employee that meets the applicable requirements of Article III and who has not incurred a Termination of Employment for Cause, as defined in Section 3.02.A former Employee that did not incur a Termination of Employment for Cause and who has a benefit being paid or payable from the Plan is also a Participant.The term Participant includes Transition Participants, unless the context otherwise requires or unless expressly otherwise provided. “Pension Plan” - means the Ashland Hercules Pension Plan. “Plan” - means the Amended and Restated Ashland Inc. Supplemental Early Retirement Plan for Certain Employees, generally effective as of January 1, 2011, as set forth herein. “Service” - means the number of years and fractional years of employment by Ashland of an Employee, measured from the first day of the month coincident with or next succeeding his or her initial date of employment up to and including the earlier of such Employee's termination from employment or Effective Retirement Date.For purposes of this Section 2.17, Service shall include an Employee’s employment with a subsidiary or an affiliate of Ashland determined in accordance with rules from time to time adopted or approved by the Board, or its delegate; provided, however, that Service for purposes of computing the amount of the benefit payable under the Plan shall not include any period of employment with a corporation or other business entity before such corporation or other business entity became an affiliate of Ashland Inc., as determined by the Board or its delegate. Service shall be calculated based on the rules for calculating Periods of Service under the Pension Plan, except as the determination of Service is modified for purposes of this Plan or under any other document that either directly or indirectly references the calculation of Service for purposes of the Plan.Notwithstanding the foregoing, with respect to any Hercules Employee, Service shall be measured from January 1, 2011. “Specified Employee” - means, for a particular calendar year, any Employee who was at anytime during the 12 months ending on the December 31 preceding the start of the particular calendar year (the Specified Employee identification date) classified on the records of Ashland as being in base salary pay band grade 23 or higher.Such an Employee shall be classified as a Specified Employee as of January 1 of the particular calendar year (the Specified Employee effective date) and shall remain classified as such for the entirety of such calendar year.Notwithstanding anything to the contrary, no more than 200 Employees may be classified as Specified Employees for any calendar year.Unless otherwise provided in the particular document, this definition of Specified Employee shall apply to all plans, programs, contracts, agreements and other arrangements maintained by the Company that are subject to Code section 409A. 6 “Termination of Employment” – means a termination from employment resulting in a cessation of performing active service for Ashland (other than by reason of death or disability).An Employee is considered to incur a Termination of Employment on the date the Employee terminates employment with Ashland or when it is reasonably anticipated that the Employee's services to Ashland will permanently decrease to 20% or less of the average amount of services performed for Ashland during the immediately preceding 36 month period (or period of total employment if less than 36 months).Notwithstanding anything in the foregoing to the contrary, a Termination of Employment does not occur as a result of military leave, sick leave or other bona fide leave of absence not exceeding six months or the period during which the Employee retains a right to reemployment. “Transition Participant” - means the Employees on June 30, 2003 that were in an employment classification that potentially made them eligible for the Plan and that – (a)were at least age 55 on June 30, 2003; or (b)the sum of whose Age and Continuous Service was 80. Transition Participants shall remain subject to the terms of the Plan in effect before July 1, 2003 addressing the calculation and amount of benefits.These Employees shall, however, be subject to the other changes that became effective thereafter and that apply to them as provided in the Plan as amended from time to time, such as those addressing the vesting of benefits and the change to the Effective Retirement Date. ARTICLE III. PARTICIPATION IN PLAN. Eligibility for benefits shall be determined as follows: Participation after January 1, 2011 Any Employee who was a Participant in the Plan as of December 31, 2010 shall continue to participate in the Plan.Effective as of January 1, 2011, any Employee who participated in the Pension Plan but was not eligible for the Retirement Growth Account under Section 3.3 of said plan and is classified as a Level I, II, III, IV or V Employee shall participate in the Plan.After earning five years of Continuous Service, whenever earned, a Participant shall be completely vested in the applicable benefit under Plan.The determination of whether a Level III, IV or V Employee receives a reduced benefit for commencement before age 62 under Section 5.02(c) is made based on the Employee’s deemed status on the Effective Retirement Date.Notwithstanding such vesting, a Participant forfeits the right to receive any benefit under this Plan if the Participant incurs a Termination of Employment for Cause, as defined in Section 3.02.A Participant may also forfeit the right to the Plan benefit and may have to repay a prior distribution pursuant to the provisions of Section 4.02.Participation in the Plan is not subject to an election by an Employee.Participation is automatic and is based on the Employee’s status on Ashland’s records at the applicable time. 7 Termination for Cause Ashland reserves the right to terminate any Participant for “Cause” prior to his or her Effective Retirement Date, with a resulting forfeiture of the payment of benefits under the Plan.Ashland also reserves the right to terminate any Participant’s participation in the Plan for “Cause” subsequent to his or her Effective Retirement Date.For purposes of this Section 3.02, “Cause” shall mean the willful and continuous failure of a Participant to substantially perform his or her duties to Ashland (other than any such failure resulting from incapacity due to physical or mental illness), or the willful engaging by a Participant in gross misconduct materially and demonstrably injurious to Ashland, each to be determined by Ashland in its sole discretion. Automatic Vesting for Change in Control Subject to the provisions of Article VI, in the event of a Change in Control (as defined in Section 2.05), an Employee who is deemed to be a Level I, II, III, IV or V Participant shall automatically be completely vested in his or her benefits, regardless of the number of years of Continuous Service. ARTICLE IV. INTERACTION WITH CHANGE IN CONTROL AGREEMENTS. Terminations - General Notwithstanding any provision of this Plan to the contrary, an Employee who has entered into an Change in Control Agreement with Ashland and who is terminated without “Cause” or resigns for “Good Reason” following a “change in control of Ashland” (each quoted term as defined in the applicable Change in Control Agreement) shall be entitled to receive the benefits as provided pursuant to this Plan.Benefits payable hereunder in such a situation shall be calculated in accordance with the payment option elected by the Employee. Subsequent Activity in Conflict with Ashland The provisions of this Section 4.02 shall apply to Level I, II, III, IV and V Participants, regardless of whether such a Participant has a Change in Control Agreement; except that the provisions of this Section 4.02 shall not apply to any Participant after a Change in Control.If a Participant accepts, during a period of five (5) years subsequent to his or her Effective Retirement Date, or Termination of Employment, if earlier, any consulting or employment activity which is in direct and substantial conflict with the business of Ashland at such time (such determination regarding conflicting activity to be made in the sole discretion of the Board), he or she shall be considered in breach of the provisions of this Section 4.02; provided, however, he or she shall not be restricted in any manner with respect to any other non-conflicting activity in which he or she is engaged. If a Participant wishes to accept employment or consulting activity which may be prohibited under this Section 4.02, such Participant may submit to Ashland written notice (Attention: Vice President Human Resources and Communications or any successor position thereto) of his or her 8 wish to accept such employment or consulting activity.If within ten (10) business days following receipt of such notice Ashland does not notify the Participant in writing of Ashland’s objection to his or her accepting such employment or consulting activity, then such Participant shall be free to accept such employment or consulting activity for the period of time and upon the basis set forth in his or her written request. In the event the provisions of this Section 4.02 are breached by a Participant, the Participant shall not be entitled to any additional payments hereunder (whether directly from this Plan or from a SERP Account for such Participant from the Ashland Inc. Deferred Compensation Plan for Employees (2005)) and shall be liable to repay to Ashland all amounts such Participant received prior to such breach.If a Participant who breaches the provisions of this Section 4.02 received a lump sum distribution of his or her benefit prior to such breach, such Participant shall be liable to repay to Ashland the amount of such distribution.If a Participant who breaches the provisions of this Section 4.02 deferred all or any part of a lump sum distribution hereunder to the Ashland Inc. Deferred Compensation Plan for Employees (2005), the amount so deferred shall be forfeited, and if any amount of the amount so deferred was distributed from the Ashland Inc. Deferred Compensation Plan for Employees (2005) before the breach occurred, the amount so distributed shall be repaid to Ashland.Any repayment of benefits hereunder shall be assessed interest at the rate applicable for the calculation of a lump sum payment under Section 5.04(b) for the month in which the breach occurs, with such interest compounded monthly from the month in which the breach occurs to the month in which such repayment is made to Ashland.Ashland shall have available to it all other remedies at law and equity to remedy a breach of this Section 4.02. ARTICLE V. RETIREMENT INCOME AND OTHER BENEFITS. LEVELS I AND II. (a)Transition Participants.The Transition Participants who are Level I or II Participants are eligible to receive Annual Retirement Income equal to: 9 Pre-Age 62 Benefit A Transition Participant who retires under this Plan, including a Transition Participant to whom the provisions of paragraph (b) of this Section 5.01 apply, shall receive an Annual Retirement Income lump sum benefit for the period from and after the first day of the calendar month next following his or her Effective Retirement Date until the end of the month in which he or she attains age 62 equal to the greater of (1) the amounts provided in the following schedule or (2) 50% of Final Average Compensation. Notwithstanding the previous sentence, in the event such Transition Participant retired with less than 20 years of Service, such Annual Retirement Income lump sum benefit amount shall be multiplied by a fraction (A) the numerator of which is such Transition Participant’s years of and fractional years of Service, and (B) the denominator of which is twenty (20). Retirement % of Compensation 1st - Year After Effective Retirement Date 75% 2nd
